Citation Nr: 1810010	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-16 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee Educational Center


THE ISSUES

1.  Entitlement to educational assistance under the Post-9/11 GI Bill program (Chapter 33) greater than the 60 percent level.

2.  Whether the determination that the Veteran has twelve months of entitlement to educational assistance under the Post-9/11 GI Bill program (Chapter 33) is correct.  

3.  Whether the Veteran is eligible to receive more than forty-eight months of educational assistance under the Post-9/11-GI Bill program (Chapter 33) and the Montgomery GI Bill (MGIB) program (Chapter 30).


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel


INTRODUCTION

The Veteran served on a period of active duty for training (ACTDUTRA) from July 1988 to December 1988.  He served on active duty from November 1990 to March 1991 and from May 2010 to April 2011.  He also served on additional periods of service with the Marine Corps Reserves and the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2014 decision letter by a Veterans Affairs (VA) Regional Office (RO).  Jurisdiction of the claim resides with the Muskogee RO.  

The Veteran testified at a video conference hearing before the Board in August 2014.  A transcript of the hearing is associated with the claims file.  

The Board remanded these claims in September 2016 for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on these issues on appeal.

A review of the claims file reveals that the RO did not substantially comply with the Board's prior remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand).  In its September 2016 remand, the Board instructed the RO to obtain and associate with the claims file the January 2014 Certificate of Eligibility and any missing service department records.  The RO was also directed to explain why any periods of Army National Guard or Marine Corp Reserves service is not creditable service toward Post-9/11 GI Bill education benefits, and provide an accounting of the Veteran's use of education benefits under the Montgomery GI Bill program.  

The evidence of record does not indicate that the RO undertook any action in furtherance of these directives or issue an SSOC.  Therefore, another remand is required. 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the January 2014 Certificate of Eligibility awarding the Veteran educational benefits under the Post-9/11 Bill program.

2.  Obtain and associate with the claims file any service department records from the Army National Guard and Marine Corp Reserves, which are not of record.  Then provide an explanation as to why any periods of service in either the Army National Guard or Marine Corp Reserves are not creditable service toward the appellant's use of Post-9/11 GI Bill education benefits.

3.  Provide an accounting of the Veteran's use of education benefits under the Montgomery GI Bill program.  Include the specific dates and place(s) when and where the benefits were used by the Veteran.

4.  Then, readjudicate the issues on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter  the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




